Name: Political and Security Committee Decision (CFSP) 2015/2413 of 9 December 2015 extending the mandate of the Head of Mission of the European Union Police Mission in Afghanistan (EUPOL AFGHANISTAN) (EUPOL Afghanistan/2/2015)
 Type: Decision
 Subject Matter: Asia and Oceania;  EU institutions and European civil service;  European construction;  cooperation policy
 Date Published: 2015-12-19

 19.12.2015 EN Official Journal of the European Union L 333/118 POLITICAL AND SECURITY COMMITTEE DECISION (CFSP) 2015/2413 of 9 December 2015 extending the mandate of the Head of Mission of the European Union Police Mission in Afghanistan (EUPOL AFGHANISTAN) (EUPOL Afghanistan/2/2015) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular the third paragraph of Article 38 thereof, Having regard to Council Decision 2010/279/CFSP of 18 May 2010 on the European Union Police Mission in Afghanistan (EUPOL AFGHANISTAN) (1) and in particular Article 10(1) thereof, Whereas: (1) Pursuant to Article 10(1) of Decision 2010/279/CFSP, the Political and Security Committee (PSC) is authorised, in accordance with Article 38 of the Treaty, to take the relevant decisions for the purpose of exercising the political control and strategic direction of the EUPOL Afghanistan mission, including, in particular, the decision to appoint a Head of Mission. (2) On 17 December 2014, the Council adopted Decision 2014/922/CFSP (2) extending the duration of EUPOL Afghanistan until 31 December 2016. (3) On 10 February 2015, the PSC adopted Decision (CFSP) 2015/247 (3), appointing Ms Pia STJERNVALL as Head of Mission of EUPOL Afghanistan from 16 February 2015 to 31 December 2015. (4) The High Representative of the Union for Foreign Affairs and Security Policy has proposed to extend the mandate of Ms Pia STJERNVALL as Head of Mission of EUPOL Afghanistan, from 1 January 2016 to 31 December 2016, HAS ADOPTED THIS DECISION: Article 1 The mandate of Ms Pia STJERNVALL as Head of Mission of EUPOL Afghanistan is hereby extended until 31 December 2016. Article 2 This Decision shall enter into force on the date of its adoption. It shall apply from 1 January 2016. Done at Brussels, 9 December 2015. For the Political and Security Committee The Chairperson W. STEVENS (1) OJ L 123, 19.5.2010, p. 4. (2) Council Decision 2014/922/CFSP of 17 December 2014 amending and extending Decision 2010/279/CFSP on the European Union Police Mission in Afghanistan (EUPOL AFGHANISTAN) (OJ L 363, 18.12.2014, p. 152). (3) Political and Security Committee Decision (CFSP) 2015/247 of 10 February 2015 on the appointment of the Head of Mission of the European Union Police Mission in Afghanistan (EUPOL AFGHANISTAN) (EUPOL AFGHANISTAN/1/2015) (OJ L 41, 17.2.2015, p. 24).